In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated May 7, 1985, which, upon granting the defendant’s motion for reargument of a prior order of the same court, dated January 11, 1985, which denied her motion to change the venue of the action from Kings County to Westchester County, recalled and vacated the prior order and granted the motion to change the venue of the action from Kings County to Westchester County.
Order affirmed, with costs.
The record amply supports Special Term’s findings, and Special Term did not abuse its discretion. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.